Supreme Court of Florida
                            ____________

                           No. SC20-1543
                            ____________

 IN RE: AMENDMENTS TO RULE REGULATING THE FLORIDA
                    BAR 5-1.1(g).

                           June 18, 2021

PER CURIAM.

     The Task Force on the Distribution of IOTA Funds (Task Force)

petitions the Court to amend rule 5-1.1(g) (Trust Accounts; Interest

on Trust Accounts (IOTA) Program) of the Rules Regulating the

Florida Bar (Bar Rules). We have jurisdiction. See art. V, § 15, Fla.

Const. With the substantial modifications discussed below, we

adopt the amendments to rule 5-1.1(g) proposed by the Task Force.

                          BACKGROUND

     In 1978, this Court adopted the nation’s first Interest on Trust

Accounts Program. In re Interest on Trust Accounts, 356 So. 2d 799

(Fla. 1978). The program became fully operational in 1981, see In

re Interest on Trust Accounts, 402 So. 2d 389 (Fla. 1981), and
currently operates pursuant to the provisions of rule 5-1.1(g). All

funds generated by the IOTA program flow to The Florida Bar

Foundation, Inc. (Foundation) to “fund programs which are

designed to improve the administration of justice or to expand the

delivery of legal services to the poor.” In re Interest on Trust

Accounts, 538 So. 2d 448, 450 (Fla. 1989); see also R. Regulating

Fla. Bar 5-1.1(g)(1)(C) (defining IOTA account as an interest or

dividend-bearing trust account benefiting the Foundation).

     In the years since the IOTA program became operational,

Florida’s population, along with the need among its low-income

citizens for direct civil legal services, has grown significantly. Of

Florida’s approximately 7.5 million households, over 1 million live

in poverty, and over 4.2 million Floridians have an income that is

below 125% of the Federal Poverty Level, making them eligible for

services from one of Florida’s civil legal aid organizations. See Task

Force on Distrib. of IOTA Funds, Final Report of the Task Force on

Distribution of IOTA Funds, app. D (2020) (on file with Clerk, Fla.

Sup. Ct.). Further, an estimated 5.87 million low-and-moderate

income Floridians are likely to experience a civil legal issue each

year, while roughly only 80,399 low-income Floridians are assisted


                                  -2-
annually by civil legal aid organizations. Id. At the same time, the

amount of funds generated by the IOTA program on an annual

basis has decreased sharply in recent years from a precipitous

decline in interest rates and a host of other economic factors.

     Against this backdrop, the Court formed the Task Force in

October 2019 to examine whether rule 5-1.1(g) should be amended

“to better ensure the most effective use of IOTA funds.” In re Task

Force on Distribution of IOTA Funds, Fla. Admin. Order No. AOSC19-

70 (Fla. Oct. 24, 2019) (on file with Clerk, Fla. Sup. Ct.). The Court

directed the Task Force to “give priority consideration to the need

for funding direct legal services for low-income litigants,” and to

examine and make recommendations on: (1) alternative models for

the distribution of IOTA funds; (2) whether specific priorities should

be established for the use of IOTA funds; (3) whether specific

requirements or limitations should be imposed on the use of IOTA

funds; (4) whether reporting requirements on the distribution and

use of IOTA funds should be adopted; and (5) any other matters

related to the effective use of IOTA funds. Id.

     The Task Force conducted a thorough review of the IOTA

program, held multiple public hearings, and solicited input from


                                 -3-
various stakeholders. Afterward, it submitted a final report

proposing amendments to rule 5-1.1(g). The proposed

amendments, which were unanimously approved by the Task Force,

restrict the use of IOTA funds to the provision or facilitation of

direct legal services to low-income persons, and impose various

annual reporting requirements on the Foundation and the grantee

organizations that receive IOTA funds.

     The Court treated the Task Force’s final report as a petition to

amend the Bar Rules and published its proposal for comment.

Fourteen comments were received. The Task Force filed a response,

and a reply was filed by the Florida Civil Legal Aid Association, in

which many of the other commenters joined. Having considered the

proposed amendments, the comments filed, the Task Force’s

response, and the joint reply, as well as having had the benefit of

oral argument, we adopt the amendments to Bar Rule 5-1.1(g)

proposed by the Task Force with the modifications discussed below.

                           AMENDMENTS

     First, subdivision (g)(1) (Definitions) is amended to include new

subdivisions (G) through (J). The new subdivisions contain

definitions for the phrases “qualified grantee organization,”


                                 -4-
“qualified legal services,” “qualified legal services provider,” “direct

expenses required to administer the IOTA funds,” and “the court.”

We modify the Task Force’s proposed definition in subdivision

(g)(1)(G) for “qualified legal services” to clarify that such services

include “post-conviction representation, programs that assist low-

income clients in navigating legal processes, and the publication of

legal forms or other legal resources for use by pro se litigants.” We

also add subdivision (g)(1)(I)(iv) to the Task Force’s proposed

definition for “direct expenses required to administer the IOTA

funds” to clarify that such expenses include “direct costs to

administer the Loan Repayment Assistance Program and to

distribute funds in connection with the program (but not the

program funds themselves).” In making this latter modification, we

emphasize that funds distributed to eligible attorneys as part of the

Loan Repayment Assistance Program are not “direct expenses

required to administer the IOTA funds” as defined in subdivision

(g)(1)(I).

       Next, new subdivisions (g)(8) through (g)(12) are added to rule

5-1.1. New subdivision (g)(8) (Distribution of IOTA Funds by the

Foundation) requires the Foundation to maintain IOTA funds


                                   -5-
separate from all other funds, and sets out when and under what

circumstances the distribution of such funds is to occur. We

modify the Task Force’s proposed subdivision to clarify that the

Foundation, no later than six months after the fiscal year, must

distribute to one or more qualified grantee organizations all IOTA

funds collected that fiscal year, minus direct expenses required to

administer the IOTA funds, funds required to fund the Loan

Repayment Assistance Program, and any additional reserves

specifically authorized by the Court. This modification ensures that

the Foundation continues its current practice of awarding grants on

an annual basis, allowing grantee organizations to effectively

conduct annual budgeting and long-term planning. We also modify

the Task Force’s proposed subdivision to make clear that the

objective standards the Foundation is required to adopt for the

selection of qualified grantee organizations must require that IOTA

funds be used to “facilitate or directly provide qualified legal

services by qualified legal services providers.”

     We acknowledge that the adoption of subdivisions (g)(1)(I) and

(g)(8) will limit the amount of IOTA funds the Foundation is able to

devote to reserves on an annual basis. However, none of the


                                  -6-
amendments we adopt today affect the extensive reserves already in

the Foundation’s possession, or precludes the Foundation from

using any of its other revenue streams to supplement its reserves or

to fund activities unrelated to the facilitation or provision of

qualified legal services. Further, if the Foundation’s reserves

become insufficient for any reason to ensure the stable distribution

of IOTA funds—e.g., after providing vital support to legal

organizations in the wake of a natural disaster or other unforeseen

event—the Foundation can always seek approval from the Court to

retain additional funds for reserves under subdivision (g)(1)(I) that

exceed the 15% cap on “direct expenses required to administer the

IOTA funds.”

     New subdivision (g)(9) (Use of IOTA Funds by Qualified

Grantee Organizations) sets out how much and for what purposes a

qualified grantee organization may expend IOTA funds. We modify

the Task Force’s proposed subdivision to require a qualified grantee

organization to expend at least 85% of the IOTA funds it receives “to

facilitate qualified legal service providers providing or facilitating the

provision of qualified legal services,” and to expend no more than

15% of the IOTA funds received on “general administrative expenses


                                  -7-
not directly supporting the provision of qualified legal services and

establishing reserves.” We also modify the Task Force’s proposed

subdivision to require a qualified grantee organization to provide

the Foundation with a written justification if it expends more than

15% of the IOTA funds it receives on general administrative

expenses. To clarify what types of expenditures are included under

“expenses that otherwise directly facilitate providing qualified legal

services,” we modify the Task Force’s proposed subdivision (g)(9)(D)

to make clear that such expenses include “training, legal research,

and technology necessary to the provision of qualified legal

services.”

     New subdivision (g)(10) (Reporting by the Foundation) requires

the Foundation to annually certify to the Court its compliance with

rule 5-1.1(g) and to include certain information with its

certification. We modify the Task Force’s proposed subdivision to

require the Foundation to also include with its certification “the

total amount distributed under the Loan Repayment Assistance

Program and the number of qualified legal services providers to

whom distributions were made.”




                                 -8-
     Lastly, we decline to adopt the Task Force’s proposed

subdivision (g)(13) (Effective Date and Transitional Rule). The

subdivision is not necessary in light of our modifications to the

Task Force’s proposal.

                            CONCLUSION

     Throughout these proceedings, many have urged us to

maintain the status quo with respect to the use and distribution of

IOTA funds. But the status quo, as the above cited statistics

suggest, is becoming increasingly untenable, as a significant

number of Floridians continue to go without access to civil justice.

This Court is committed to improving access to justice throughout

the state, and the amendments we adopt today are a step in that

direction, as the bulk of IOTA funds collected will now be used to

facilitate or provide direct legal services to low-income Floridians.

     Accordingly, we thank the members of the Task Force for their

hard work and express our appreciation to all of those who either

filed comments or aided the Task Force in the development of its

proposal. The Rules Regulating the Florida Bar are hereby

amended as reflected in the appendix to this opinion. New

language is indicated by underscoring; deletions are indicated by


                                 -9-
struck-through type. The amendments become effective on July 1,

2021, at 12:01 a.m.

     It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., concurs in part and dissents in part with an opinion.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

LABARGA, J., concurring in part and dissenting in part.

     The Florida Bar Foundation (Foundation) is a public charity

that provides funding for legal services to the needy and funds

programs designed to improve the administration of justice. Its goal

is simply to provide greater access to justice. Indeed, as noted by

the majority, “all funds generated by the IOTA program flow to the

[Foundation] to fund programs which are designed to improve the

administration of justice or to expand the delivery of legal services

to the poor.” Majority op. at 2 (quoting Matter of Interest on Trust

Accounts, 538 So. 2d 448, 450 (Fla. 1989)).

     As noted by the Florida Civil Legal Aid Association in its

comments in response to the Task Force’s final report, Florida does

not provide any state funding to cover legal aid expenses. In this



                                - 10 -
respect, Florida is unlike forty-seven other states, which do provide

some level of civil legal aid funding. In the absence of funding at

the state level, the Foundation has provided core operating support

to Florida’s civil legal aid organizations. Such support has filled in

the gaps in funding obtained from other sources.

     Simply stated, access to civil justice for low-income Floridians

would be catastrophically diminished without funds generated by

the IOTA program and the Foundation’s strategic grantmaking and

investment assessment, training, and technology and technical

assistance to help grantees build capacity and operate efficiently

and effectively. Given this contribution to the goal of providing

greater access to civil justice, it should come as no surprise that

thirty-four past presidents of The Florida Bar and twenty-six past

presidents of the Foundation collectively opposed the Task Force’s

proposal.

     I welcome the improvements made by the majority to various

proposals submitted by the Task Force which, if left unchanged,

would have inflicted a grappling hold on the ability of grantees to

deliver legal services to the needy. However, because I do not agree

that a number of these proposals are necessary to begin with, I


                                - 11 -
cannot concur with their inclusion. I will begin with the proposals I

agree with.

                   Reporting by the Foundation

     New subdivision (g)(10) requires the Foundation to provide the

Court with an annual audit of IOTA funds and to certify that it is in

compliance with the requirements of rule 5-1.1(g). The certification

must include: (1) the amount of IOTA funds received; (2) a detailed

breakdown of direct expenses required to administer IOTA funds;

(3) the name of each qualified grantee organization that received a

distribution; (4) the amount each qualified grantee organization

received; (5) a description of the process for selecting each qualified

grantee organization, including the objective standards developed

for that purpose; (6) the total amount of funds received from

sources other than IOTA; (7) a detailed summary of the information

provided to the Foundation from qualified grantee organizations as

required by subdivision (11) of this rule; (8) the total amount

distributed under the Loan Repayment Assistance Program and the

number of qualified legal services providers to whom distributions

were made; and (9) any other information the Court determines is

relevant.


                                 - 12 -
          Reporting by Qualified Grantee Organizations

     In addition, subsection (g)(11) requires qualified grantee

organizations to annually certify to the Foundation their compliance

with rule 5-1.1(g)’s requirements on the use of IOTA funds. This

subsection includes an exhaustive list of detailed requirements of

information grantee organizations must provide, in addition to “any

other information the court determines is relevant.” The

certification must include: (1) the number of qualified legal services

providers compensated or facilitated by the use of IOTA funds;

(2) the number of clients receiving qualified legal services paid for or

facilitated by the use of IOTA funds; (3) the number of low-income

Floridians who, while not directly compensated, are nevertheless

impacted by qualified legal services paid for or facilitated by the use

of IOTA funds; (4) the number of hours expended delivering

qualified legal services paid for or facilitated by the use of IOTA

funds; (5) the types of matters for which clients received qualified

legal services paid for or facilitated by the use of IOTA funds; (6) an

accounting of the use of IOTA funds, including the amount used to

establish reserves and pay for overhead and administrative




                                 - 13 -
expenses; and (7) the total amount received from sources other than

IOTA funds by the qualified grantee organization.

     Required Review by the Court and Catch-all Provision

     What is more, subsection (g)(12) requires “the court [to] cause

a review of these amendments to be conducted to advise the court

regarding their overall efficacy 2 years after their effective date.”

This review includes the following catch-all provision: “the scope of

this review may also include any other matters related to the IOTA

program.” Thus, should the audits, reporting, and certification

requirements of subsections (g)(10) and (11) miss any suspected

misuse of IOTA funds, the Court has added a third layer of review to

look further.

     Because the exhaustive auditing, reporting, certification, and

court review requirements of subsections (g)(10), (11), and (12)

ensure a high level of supervision, oversight, and transparency, I

concur with their inclusion in rule 5-1.1(g).

                  The Innocence Project of Florida

     According to the comments of The Innocence Project of Florida

(IPF) in response to the proposals of the Task Force, IPF has

assisted in obtaining the release of twenty-five innocent individuals


                                  - 14 -
since its inception in 2003. It received its first IOTA grant in 2006,

which allowed IPF to hire its first two staff lawyers. Since that time,

IPF has received a competitive grant award each year to support its

efforts to find and represent indigent innocent individuals in Florida

prisons. The comments describe IPF’s use of IOTA funding as

follows:

     The availability of IOTA funding has enabled IPF to
     expand access to the type of vital scientific testing that is
     essential to proving innocence of a crime many years
     after conviction.
           It has also enabled IPF’s advocacy for broader
     access to postconviction relief mechanisms where new
     evidence of innocence exists. And it has helped IPF to
     create, through successful appellate litigation, justice-
     driven processes for resolving postconviction claims.

IPF observes that because of the award of IOTA funds, these

successes have further led to improvements in the fair and effective

administration of justice.

     Subsection (g)(1)(G) of the Task Force’s proposal included a

definition of “qualified legal services” that could have been

interpreted to exclude funding for projects such as The Innocence

Project of Florida. It basically limited such funding to “free legal

services provided directly to low-income clients for their civil legal

needs in Florida.” Thankfully, the majority removed any doubt


                                 - 15 -
concerning IPF’s eligibility to receive IOTA funds by simply

modifying the definition. The new modified definition of “qualified

legal services” provides:

           “Qualified legal services” are free legal services
     provided directly to low-income clients for their civil legal
     needs in Florida, and includes post-conviction
     representation and programs that assist low-income
     clients in navigating legal processes and the publication
     of legal forms or other legal resources for use by pro se
     litigants.

(Emphasis added.) I wholeheartedly agree with the majority’s

substantial modification in this instance and concur with its

inclusion in rule 5-1.1(g).

     Use of IOTA Funds by Qualified Grantee Organizations

     The Task Force’s final report proposed a 10% cap on the

amount qualified grantee organizations may expend for

administrative expenses and establishing reserves from IOTA funds.

According to subsection (g)(9) of the Task Force’s proposed rules

governing the distribution of IOTA funds, “[a] qualified grantee

organization must expend at least 90% of the IOTA funds received

to facilitate qualified legal service providers providing qualified legal

services. A qualified grantee organization must spend no more than

10% of the IOTA funds received for administrative expenses and


                                  - 16 -
establishing reserves.” Subsection (g)(9) included rent, training,

and technology in its definition of administrative expenses and

limited “expenditures to facilitate qualified legal service providers

providing qualified legal services” to compensation for legal service

providers; staff who directly assist legal service providers, such as

paralegals; staff necessary to coordinate volunteer legal service

providers; or expenses that directly facilitate providing qualified

legal services.

     Conspicuously missing from this list were expenses for

training and technology necessary to the provision of qualified legal

services. Thankfully, the majority modified subdivision (g)(9)(D) to

include “expenses that otherwise directly facilitate providing

qualified legal services, including training and technology necessary

to the provision of qualified legal services.” (Emphasis added.)

     I agree with this modification and concur with its inclusion. I

cannot, however, concur with the remainder of the majority’s

modified subdivision (g)(9).

     The majority accepted the Task Force’s premise that qualified

grantee organizations receiving IOTA funds must be required to

limit expenditures on general administrative expenses such as rent,


                                 - 17 -
training, and technology. The Task Force chose a 10% cap—a

choice that can only be reasonably described as arbitrary.

According to the Florida Civil Legal Aid Association’s comments, the

10% cap proposed by the Task Force would have severe

implications for the ability of civil legal organizations to cover direct

and indirect expenses associated with hiring an attorney. These

expenses include legal staff training, the purchase of technology

such as case management software and legal research

subscriptions, building rental and related expenses, and attorney

travel and training.

     The comment further explained that to compensate for the

loss of IOTA funds, civil legal organizations would have to either

“operate on the hope that it could somehow” obtain additional

funding from another source, or take resources away from some

projects to fund others. The Task Force’s proposal thus places civil

legal aid organizations in an untenable position that will likely

require them to limit rather than expand the services they provide.

     The majority modified the cap by raising it from 10% to 15%

and, perhaps most importantly, by loosening the Task Force’s strict

cap and permitting qualified grantee organizations to provide a


                                  - 18 -
written justification if the 15% cap is exceeded. This is a much

softer landing than the strict prohibition proposed by the Task

Force, and while these modifications are a step in the right

direction, there is no need for such strict limitations on overhead.

As noted earlier, subsection (g)(11)(F) requires qualified grantee

organizations to annually certify to the Foundation their compliance

with rule 5-1.1(g)’s requirements on the use of IOTA funds,

including an accounting of the use of IOTA funds and the amount

used to establish reserves and pay for overhead and administrative

expenses. Clearly, if a grantee organization is unnecessarily

spending too much on general administrative expenses, the

Foundation will see it upon reviewing the grantee organization’s

annual report required by subsection (g)(11). The Court will have

an opportunity to see it upon reviewing the Foundation’s annual

audit of IOTA funds required by subsection (g)(10), and it will have

a second opportunity to look for any pattern of overspending during

the review required by (g)(12). Given the requirements of these

thorough oversight provisions, and the lack of any factual findings

of rampant unnecessary spending by grantees, I see no need to

impose any limitation on expenditures on general administrative


                                - 19 -
expenses—subsections (g)(10), (11), and (12) provide more than

sufficient oversight.

     Ironically, the majority’s mandate imposes on the Foundation

and on grantee organizations an exhaustive labor-intensive annual

accounting, reporting, and certification requirement that will surely

necessitate the hiring of qualified staff capable of performing such

tasks, while simultaneously imposing a 15% limitation on

administrative expenses. I respectfully dissent to the inclusion of

this unnecessary and perhaps punitive provision in rule 5-1.1(g).

          Distribution of IOTA Funds by the Foundation

     The majority’s modified subdivision (g)(8) requires the

Foundation to maintain IOTA funds separate from all other funds

and sets forth when and under what circumstances the distribution

of such funds may occur. Majority op. at 6. Specifically,

subdivision (g)(8) requires the Foundation to distribute to qualified

grantee organizations all IOTA funds collected that fiscal year,

minus direct expenses, within six months of the end of the fiscal

year. Majority op. at 6.

     According to the comments submitted by the Florida Civil

Legal Aid Association, this requirement will negatively impact the


                                - 20 -
Foundation in two significant ways. First, this requirement will

eliminate the current ability of qualified grantee organizations to

conduct annual budgeting. Requiring the disbursement of funds

within six months of receipt creates uncertainty as to funding, and

in particular, this requirement will make it difficult to retain staff.

     Second, this requirement will eliminate the Foundation’s

reserve policy. The Association warns that this requirement will

destabilize funding and undermine organizations’ abilities to

maintain a “modicum of funding stability in a volatile economy.”

Of particular concern—especially in the hurricane-prone state of

Florida—is that eliminating the reserve policy will undermine the

Foundation’s ability to provide vital support to legal organizations in

the wake of a disaster. Without such reserves, the Foundation will

be unable to help vulnerable communities recover from these

disasters by providing necessary education and outreach.

     Again, despite the exhaustive oversight requirements of new

subdivisions (g)(10), (11), and (12), the majority imposes another

unnecessary budgetary requirement that will undoubtedly lead to

difficult financial, planning, and staffing consequences for grantees

that deliver legal services to the needy. Because I cannot agree to


                                 - 21 -
such an unnecessary exercise, I dissent to this provision being

included.

                             Conclusion

     As should be expected of any organization receiving public

funding to fulfill its mission, financial and budgetary oversight is a

necessary and integral part of the transparency process. Here,

subsections (10) and (11) of rule 5-1.1(g) impose annual auditing,

reporting, certification, and review requirements that more than

suffice to ensure fiscal responsibility and transparency. In

addition, subsection (g)(12) provides for an additional layer of review

by the Court two years after the effective date of these amendments,

the scope of which “may also include any other matters related to

the IOTA program.” There is plenty of oversight. The amendments

to rule 5-1.1(g) should have stopped there. Instead, unfortunately,

the majority adopted the Task Force’s proposal and needlessly

included, with some modifications, a series of unnecessary

budgetary constraints that will undoubtedly hinder the delivery of

legal services to the needy. As observed by the collective comment

of twenty-six past presidents of the Foundation in response to the

Task Force’s proposal:


                                 - 22 -
           The Task Force has not presented any evidence—or
     made any findings—of any flaws in the present, long-
     standing structural arrangement for the deployment of
     IOTA funds. Task Force Report, Appendix J, at J-532.
     This Court should not discard the model developed by
     this Court, the Bar, and the Foundation over a 50-year
     period—that other jurisdictions have imitated—based on
     the Task Force’s tenuous evidentiary record, lacking any
     expert analysis.
           Granted, the Task Force did conduct a survey of
     sixty-eight bar associations and groups, twenty-five of
     which responded. Task Force Report, Appendix K. None
     of the survey responses provide any data on how the
     Task Force’s proposed changes will impact Florida’s IOTA
     program, the provision of legal services to the poor, or the
     administration of justice. Id. To the contrary, the survey
     shows that many jurisdictions are following Florida’s
     present IOTA program . . . .

     The Florida Bar Foundation, through its grantees and

programs designed to improve the administration of justice, has

been successful in advancing the delivery of civil legal services to

the needy since its inception. As noted by the comment of past

Foundation presidents, the Task Force has not identified any

problems or flaws with the arrangement for the deployment of IOTA

funds, nor has it presented any evidence or developed any analysis

on what impact its proposal will have on legal aid organizations.

Thus, the drastic changes proposed by the Task Force, and




                                - 23 -
substantially adopted by the majority, raise the question: if

something is working well, why not just leave it alone.

     I join the majority in thanking the members of the Task Force

for their hard work and dedication to this task. I also thank those

who filed comments, which I found very helpful.

     I concur and respectfully dissent as noted above.

Original Proceeding – Florida Rules Regulating The Florida Bar

Mayanne Downs, Chair, Orlando, Florida, Karen J. Ladis, Miami,
Florida, Laird A. Lile, Naples, Florida, Hala A. Sandridge, Tampa,
Florida, Honorable Edwin A. Scales, III, Miami, Florida, John M.
Stewart, Vero Beach, Florida, M. Scott Thomas, Task Force on
Distribution of IOTA Funds, Jacksonville, Florida, Joshua E. Doyle,
Executive Director, and Elizabeth Clark Tarbert, Ethics Counsel,
The Florida Bar, Tallahassee, Florida,

     for Petitioner

Chris W. Altenbernd of Banker Lopez Gassler P.A., Tampa, Florida,
and Raymond T. Elligett Jr. of Buell & Elligett, P.A., on behalf of
Bay Area Legal Services, Inc., Tampa, Florida; Sylvia H. Walbolt and
Peter D. Webster of Carlton Fields Jorden Burt, P.A., Miami,
Florida, and Joshua Herington Roberts and George E. Schulz, Jr. of
Holland & Knight, LLP, on behalf of The Florida Bar Foundation,
Jacksonville, Florida; Christopher V. Carlyle of The Carlyle
Appellate Law Firm, on behalf of Texas Access for Justice
Foundation, Orlando, Florida; Bryan S. Gowdy of Creed & Gowdy,
P.A., on behalf of Past Presidents of The Florida Bar Foundation,
Jacksonville, Florida; Raoul G. Cantero of White & Case LLP,
Jacksonville, Florida, and John A. DeVault III of Bedell, Dittmar,
DeVault, Pillans & Coxe, on behalf of 34 Former Presidents of The
Florida Bar, Miami, Florida; Michael March Brownlee of The
Brownlee Law Firm, Orlando, Florida, and Jodi Siegel, on behalf of


                                - 24 -
Southern Legal Counsel, Inc., Gainesville, Florida; John B.
Macdonald, on behalf of the Business Law Section of The Florida
Bar, Jacksonville, Florida; Elliot H. Scherker of Greenberg Traurig,
P.A., on behalf of The Innocence Project of Florida, Inc. Miami,
Florida; Katherine E. Giddings and Kristen M. Fiore of Akerman
LLP, Tallahassee, Florida, Christine B. Gardner of Akerman LLP,
West Palm Beach, Florida, Gerald B. Cope Jr. of Akerman LLP,
Miami, Florida, and Samantha Howell of Southern Legal Counsel,
Inc., on behalf of the Florida Pro Bono Coordinators Association,
Gainesville, Florida; Anthony Charles Musto, on behalf of The
Florida Bar Public Interest Law Section, Hallandale Beach, Florida;
Dineen Pashoukos Wasylik of DPW Legal, on behalf of the Pro Bono
Legal Services Committee of The Florida Bar, Tampa, Florida;
Steven L. Brannock and Torri D. Macarages of Brannock
Humphries & Berman, on behalf of Florida’s Children First, Tampa,
Florida; John S. Mills and Thomas D. Hall of Bishop & Mills, PLLC,
Jacksonville, Florida, Bailey Howard of Bishop & Mills, PLLC,
Tallahassee, Florida, and Robert Bradley Jr. of Bradley, Garrison &
Komando, P.A., on behalf of Florida Civil Legal Aid Association,
Orange Park, Florida; and Radhika M. Singh on behalf of the
National Legal Aid & Defender Association, Washington, District of
Columbia;

     Responding with comments




                               - 25 -
                            Appendix

       RULES REGULATING THE FLORIDA BAR
   CHAPTER 5 RULES REGULATING TRUST ACCOUNTS
                 5-1 GENERALLY
           RULE 5-1.1 TRUST ACCOUNTS

(a)-(f)   [NO CHANGE]

(g) Interest on Trust Accounts (IOTA) Program.

    (1) Definitions. As used in this rule, the term:

          (A) [NO CHANGE]

      (B) “Foundation” means The Florida Bar Foundation, Inc.
    which serves as the designated IOTA fund administrator and
    monitors and receives IOTA funds from eligible institutions
    and distributes IOTA funds consistent with the obligations
    and directives in this rule.

          (C)-(E) [NO CHANGE]

       (F) A “qualified grantee organization” is a charitable or
    other nonprofit organization that facilitates or directly
    provides qualified legal services by qualified legal services
    providers and that has experience in successfully doing so.

       (G) “Qualified legal services” are free legal services
    provided directly to low-income clients for their civil legal
    needs in Florida, and includes post-conviction representation,
    programs that assist low-income clients in navigating legal
    processes, and the publication of legal forms or other legal
    resources for use by pro se litigants.

       (H) A “qualified legal services provider” is a member of The
    Florida Bar or other individual authorized by the Rules
    Regulating The Florida Bar or other law to provide qualified
    legal services.

      (I) “Direct expenses required to administer the IOTA funds”
    means those actual costs directly incurred by the foundation

                                - 26 -
   in performing the obligations imposed by this rule. Direct
   expenses required to administer the IOTA funds must not
   exceed 15% of collected IOTA funds in any fiscal year without
   the court’s prior approval. These costs include preparation of
   the foundation’s annual audit on IOTA funds, compensation
   of staff who exclusively perform the required collection,
   distribution, and reporting obligations imposed by this rule
   and overhead expenses of the foundation directly related to
   fulfilling its obligations under this rule. Direct expenses
   required to administer the IOTA funds also include:

          (i) actual costs and expenses incurred by the
      foundation to increase the amount of IOTA funds available
      for distribution;

         (ii) funding of reserves deemed by the foundation to be
      reasonably prudent to promote stability in distribution of
      IOTA funds to qualified grantee organizations;

         (iii) direct costs related to providing training and
      technology to qualified grantee organizations, as specified
      below; and

         (iv) direct costs to administer the Loan Repayment
      Assistance Program and to distribute funds in connection
      with the program (but not the program funds themselves).

      (J) “The court” means the Florida Supreme Court.

   (2)-(7)   [NO CHANGE]

   (8) Distribution of IOTA Funds by the Foundation. No later
than 6 months after the fiscal year, the foundation must
distribute to 1 or more qualified grantee organizations all IOTA
funds collected that fiscal year except for direct expenses
required to administer the IOTA funds, funds required to fund
the Loan Repayment Assistance Program, and an additional
reserve amount if requested by the foundation and approved by
the court. Prior to distribution, the foundation must maintain
IOTA funds separate from other foundation funds. The
foundation may not condition distribution of IOTA funds to a

                            - 27 -
qualified grantee organization on payment to the foundation for
any purpose, including training or technology. The foundation
must select qualified grantee organizations based on objective
standards it develops. When adopted, the foundation must
provide those standards to both The Florida Bar and the court
and also prominently publish those standards on the
foundation’s website. The standards must require that IOTA
funds be used to facilitate or directly provide qualified legal
services by qualified legal services providers and, to ensure fair
distribution of IOTA funds across Florida, must consider
relevant data, including:

      (A) demographic data provided by an appropriate
   governmental agency, such as the U.S. Bureau of Labor
   Statistics; and

      (B) data provided by the qualified grantee organization on
   the use of any IOTA funds previously received.

    (9) Use of IOTA Funds by Qualified Grantee Organizations. A
qualified grantee organization must expend at least 85% of the
IOTA funds received to facilitate qualified legal service providers
providing or facilitating the provision of qualified legal services
or, if such expenditures in any given year constitute less than
85% of the IOTA funds received, provide to the foundation a
written justification. A qualified grantee organization must
expend no more than 15% of the IOTA funds received for general
administrative expenses not directly supporting the provision of
qualified legal services and establishing reserves or, if such
expenditures in any given year constitute more than 15% of the
IOTA funds received, provide to the foundation a written
justification. Except as provided below, general administrative
expenses include rent, training, and technology. Expenditures
to facilitate qualified legal service providers providing or
facilitating the provision of qualified legal services are limited to:

      (A) compensation paid to qualified legal service providers;




                              - 28 -
      (B) compensation paid to support staff who are directly
   assisting qualified legal services providers, such as
   paralegals;

      (C) compensation paid to staff necessary for coordinating
   volunteer qualified legal service providers; or

      (D) expenses that otherwise directly facilitate providing
   qualified legal services, including training, legal research, and
   technology necessary to the provision of qualified legal
   services.

     Compensation includes benefits such as health insurance
   and bar membership fees.

   (10) Reporting by the Foundation. In addition to providing
the court with a copy of the annual audit of IOTA funds, the
foundation must annually certify to the court its compliance
with this rule’s requirements on the use of IOTA funds. This
certification must include, but not be limited to:

      (A) the amount of IOTA funds received;

     (B) a detailed breakdown of direct expenses required to
   administer the IOTA funds;

     (C) the name of each qualified grantee organization to
   which distributions were made;

      (D) the amount of distribution received by each qualified
   grantee organization;

      (E) a description of the process for determining eligibility
   and selection of each qualified grantee organization, including
   the objective standards developed for that purpose;

      (F) the total amount received from sources other than
   IOTA funds;

      (G) a detailed summary of the information provided to the
   foundation from qualified grantee organizations as required
   by subdivision (11) of this rule;


                             - 29 -
      (H) the total amount distributed under the Loan
   Repayment Assistance Program and the number of qualified
   legal services providers to whom distributions were made;
   and

      (I) any other information the court determines is relevant.

    (11) Reporting by Qualified Grantee Organizations. Qualified
grantee organizations must annually certify to the foundation
their compliance with this rule’s requirements on the use of
IOTA funds. This certification must include, but not be limited
to:

     (A) the number of qualified legal services providers
   compensated or facilitated by the use of IOTA funds;

      (B) the number of clients receiving qualified legal services
   paid for or facilitated by the use of IOTA funds;

      (C) the number of low-income Floridians who, while not
   directly represented, are nevertheless assisted by qualified
   legal services paid for or facilitated by the use of IOTA funds;

      (D) the number of hours expended delivering qualified
   legal services paid for or facilitated by the use of IOTA funds;

      (E) the types of matters for which clients received
   qualified legal services paid for or facilitated by the use of
   IOTA funds;

      (F) an accounting of the use of IOTA funds, including the
   amount used to establish reserves and pay for overhead and
   other general administrative expenses;

      (G) the total amount received from sources other than
   IOTA funds by the qualified grantee organization; and

       (H) any other information the court determines is
   relevant.

  (12) Required Review. The court will cause a review of the
amendments to rule 5-1.1(g) finally adopted by the court on


                              - 30 -
   June 18, 2021, to be conducted to advise the court regarding
   their overall efficacy 2 years after their effective date. The scope
   of this review may also include any other matters related to the
   IOTA program.

   (h)-(k) [NO CHANGE]

                              Comment

      A lawyer must hold property of others with the care required of
a professional fiduciary. This chapter requires maintenance of a
bank or savings and loan association account, clearly labeled as a
trust account and in which only client or third party trust funds are
held.

     Securities should be kept in a safe deposit box, except when
some other form of safekeeping is warranted by special
circumstances.

     All property that is the property of clients or third persons
should be kept separate from the lawyer’s business and personal
property and, if money, in 1 or more trust accounts, unless
requested otherwise in writing by the client. Separate trust
accounts may be warranted when administering estate money or
acting in similar fiduciary capacities.

      A lawyer who holds funds for a client or third person and who
determines that the funds are not nominal or short term as defined
elsewhere in this subchapter should hold the funds in a separate
interest-bearing account with the interest accruing to the benefit of
the client or third person unless directed otherwise in writing by the
client or third person.

      Lawyers often receive funds from which the lawyer’s fee will be
paid. The lawyer is not required to remit to the client funds that
the lawyer reasonably believes represent fees owed. However, a
lawyer may not hold funds to coerce a client into accepting the
lawyer’s contention. The disputed portion of the funds must be
kept in a trust account and the lawyer should suggest means for


                                 - 31 -
prompt resolution of the dispute, such as arbitration. The
undisputed portion of the funds must be promptly distributed.

      Third parties, such as a client’s creditors, may have lawful
claims against funds or other property in a lawyer’s custody. A
lawyer may have a duty under applicable law to protect these third-
party claims against wrongful interference by the client. When the
lawyer has a duty under applicable law to protect the third-party
claim and the third-party claim is not frivolous under applicable
law, the lawyer must refuse to surrender the property to the client
until the claims are resolved. However, a lawyer should not
unilaterally assume to arbitrate a dispute between the client and
the third party, and, where appropriate, the lawyer should consider
the possibility of depositing the property or funds in dispute into
the registry of the applicable court so that the matter may be
adjudicated.

      The Supreme Court of Florida has held that lawyer trust
accounts may be the proper target of garnishment actions. See
Arnold, Matheny and Eagan, P.A. v. First American Holdings, Inc.,
982 So. 2d 628 (Fla. 2008). Under certain circumstances lawyers
may have a legal duty to protect funds in the lawyer’s trust account
that have been assigned to doctors, hospitals, or other health care
providers directly or designated as Medpay by an insurer. See The
Florida Bar v. Silver, 788 So. 2d 958 (Fla. 2001); The Florida Bar v.
Krasnove, 697 So. 2d 1208 (Fla. 1997); The Florida Bar v. Neely,
587 So. 2d 465 (Fla. 1991); Florida Ethics Opinion 02-4.

      The obligations of a lawyer under this chapter are independent
of those arising from activity other than rendering legal services.
For example, a lawyer who serves only as an escrow agent is
governed by the applicable law relating to fiduciaries even though
the lawyer does not render legal services in the transaction and is
not governed by this rule. However, where a lawyer is an escrow
agent and represents a party to a transaction involving the
escrowed funds, the Supreme Court of Florida has held that lawyers
acting as escrow agents have a fiduciary duty to protect the
interests of all parties having an interest in escrowed funds whether
the funds are in a lawyer’s trust account or a separate escrow


                                - 32 -
account. The Florida Bar v. Golden, 566 So. 2d 1286 (Fla. 1990);
see also The Florida Bar v. Hines, 39 So. 3d 1196 (Fla. 2010); The
Florida Bar v. Marrero, 157 So. 3d 1020 (Fla. 2015).

     Each lawyer is required to be familiar with and comply with
the Rules Regulating Trust Accounts as adopted by the Supreme
Court of Florida.

      Money or other property entrusted to a lawyer for a specific
purpose, including advances for fees, costs, and expenses, is held in
trust and must be applied only to that purpose. Money and other
property of clients coming into the hands of a lawyer are not subject
to counterclaim or setoff for attorney’s fees, and a refusal to
account for and deliver over the property on demand must be a
conversion. This does not preclude the retention of money or other
property on which a lawyer has a valid lien for services or to
preclude the payment of agreed fees from the proceeds of
transactions or collections.

      Advances for fees and costs (funds against which costs and
fees are billed) are the property of the client or third party paying
same on a client’s behalf and are required to be maintained in trust,
separate from the lawyer’s property. Retainers are not funds
against which future services are billed. Retainers are funds paid
to guarantee the future availability of the lawyer’s legal services and
are earned by the lawyer on receipt. Retainers, being funds of the
lawyer, may not be placed in the client’s trust account.

      The test of excessiveness found elsewhere in the Rules
Regulating The Florida Bar applies to all fees for legal services
including retainers, nonrefundable retainers, and minimum or flat
fees.

    Foundation Provision of Training and Technology;
Grantees’ Funds from Non-IOTA Sources

     While the foundation may use IOTA funds to provide training
and technology to qualified grantee organizations, and qualified
grantee organizations may use disbursed IOTA funds to pay the


                                - 33 -
foundation for that training and technology, the foundation may not
condition a grant on payment for these, or any, services provided by
the foundation to the qualified grantee organization. For instance,
the foundation may arrange for bulk purchasing of technology
which can then be provided to a qualified grantee organization at a
lower cost than would be otherwise available to the qualified
grantee organization, but the foundation may not, as a grant
condition, require the grantee to pay the foundation for such
services. A qualified grantee organization should, but is not
required to, receive funds from sources other than IOTA funds to
support its overall mission.




                               - 34 -